COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Bumgardner and Senior Judge Hodges
Argued by teleconference


LAWRENCE D. MASON, S/K/A
 LAWRENCE DeCARLO MASON
                                            MEMORANDUM OPINION * BY
v.   Record No. 1366-00-1               JUDGE RUDOLPH BUMGARDNER, III
                                                MARCH 27, 2001
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG
                        AND COUNTY OF JAMES CITY
                    Samuel Taylor Powell, III, Judge

             Andrea C. Long (David E. Boone; Boone, Beale,
             Cosby & Long, on brief), for appellant.

             Amy L. Marshall, Assistant Attorney General
             (Mark L. Earley, Attorney General, on brief),
             for appellee.


     A jury convicted Lawrence DeCarlo Mason of three counts

each of robbery and use of a firearm in the commission of

robbery.     He argues the trial court violated his right to

confront the witnesses because it denied his request for a

transcript of his codefendants' trials.     We conclude the

defendant did not preserve the issue for appeal.

     The defendant presented his motion for transcripts of the

codefendants' trials at a hearing July 2, 1998.     The trial court

reserved ruling on the motion and asked the defendant to provide


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
authority supporting his request.   Defense counsel sent the

trial judge a letter dated July 23, 1998 that reflected the

results of his research and gave general reasons for needing the

transcript.   It contained no proffer of anticipated testimony or

inconsistencies the defense expected to find in the transcripts.

     The record does not reveal the ruling made by the trial

court.   An unattributed unsigned form, designated "Continuance

Form," dated July 28, 1998, contains the handwritten notation

"motion denied."   Assuming this reflects the decision on the

motion for transcripts, the record contains no order, nor does

it reflect the arguments, rulings, or objections that may have

been made.    If the defendant fails to obtain a ruling, there is

no ruling for us to review.    Fisher v. Commonwealth, 16 Va. App.

447, 454, 431 S.E.2d 886, 890 (1993).   Rule 5A:18 bars our

consideration of this question on appeal, and the record

reflects no reason to invoke the exception to the rule.

Accordingly, we affirm.

                                                           Affirmed.




                                - 2 -